Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 21, 2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed December 21, 2021 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  US 2020/0042410 A1 discloses high availability clusters that support distributed applications.  Different roles are assigned to the nodes in the cluster.  US 2018/0004612 A1 discloses performing application fencing operations by causing the termination of an instance of an application (e.g., if that instance is responsible for an application-induced split-brain condition) instead of terminating the node on which that instance of the application is executing.  US 2009/0290483 A1 and US 6,865,591 B1 discloses active 
With respect to claim 1, the prior art does not teach or reasonably suggest in combination with the remaining limitations, a cell of an application operating in an active state, in which the cell processes read and write requests, a passive state, in which the cell does not process read or write requests, or a fenced state, in which the cell processes read requests but does not process write requests, and a proxy system that identifies a request directed to the cell of the application as an acceptable request or an unacceptable request based on comparing one or more commands of the request to a database of acceptable and unacceptable commands for the state in which the cell is operating.
With respect to claim 7, the prior art does not teach or reasonably suggest in combination with the remaining limitations, a cell of an application operating in an active state, in which the cell processes read and write requests, a passive state, in which the cell does not process read or write requests, or a fenced state, in which the cell processes read requests but does not process write requests, and a computing system that intercepts received requests directed to the cell before the cell receives the received requests, and for each request of the received requests, the computing system to: determine whether the request is one of: a first request type, which accesses a first portion of data stored in a data store without modifying the data stored in the data store or a second request type, which modifies a second portion of data stored in a data store; determine the state in which the cell is operating; when the request is the first request type, forward the request to the cell regardless of the state in which the cell is 
With respect to claim 14, the prior art does not teach or reasonably suggest in combination with the remaining limitations, a cell of an application that operates in one of a number of mutually exclusive states comprising an active state, in which the cell processes read and write requests, a passive state, in which the cell does not process the read requests or the write requests, and a fenced state, in which the cell processes the read requests but does not process the write requests and a method comprising: intercepting, by a computing system, received requests directed to the cell before the cell receives the received requests; and for individual requests of the received requests: determining, by a computing system, whether the individual request is one of a first request type or a second request type and determining the state in which the cell is operating, when the individual request is the first request type: sending, by a computing system, the individual request to the cell regardless of the state in which the cell is operating, and processing, by the cell, a request to access a first portion of data stored in a data store without modifying the data stored in the data store, and when the individual request is the second request type: sending, by a computing system, the individual request to the cell only when the cell is operating in the active state, and processing, by the cell, a request to modify a second portion of the data stored in the data store.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113